           Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


      SECURITIES AND EXCHANGE
      COMMISSION,                                         Civil Action No. 20-cv-00007-LGS
                     Plaintiff,
          v.

      STEVE M. BAJIC,
      RAJESH TANEJA,
      NORFOLK HEIGHTS LTD.,
      FOUNTAIN DRIVE LTD.,
      ISLAND FORTUNE GLOBAL LTD.,
      CRYSTALMOUNT LTD.,
      WISDOM CHAIN LTD.,
      SSID LTD.,
      SURE MIGHTY LTD.,
      TAMARIND INVESTMENTS INC.,
      KENNETH CIAPALA,
      ANTHONY KILLARNEY,
      BLACKLIGHT SA,
      CHRISTOPHER LEE MCKNIGHT, and
      AARON DALE WISE,

                            Defendants.




                        FINAL JUDGMENT AS TO DEFENDANT SSID LTD.

             WHEREAS, the Court has reviewed the application by Plaintiff Securities and Exchange

      Commission (the “Commission”) for a default judgment against Defendant SSID Ltd.

      (“Defendant”), including the Declaration of Kathleen B. Shields; the Clerk of the Court entered a

      Certificate of Default as to Defendant; the Court entered an Amended Order to Show Cause on
October 22 2020, requiring Defendant to appear before this Court onNovember
      _____,
                                                                            5
                                                                    _________, 2020, to show

      cause, if any, exists why a default judgment should not be entered against Defendant; and

      Defendant failed to appear at the appointed date and time; NOW, THEREFORE, for good



                                                      1
     Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 2 of 10




cause shown:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Commission’s

application for a default judgment against Defendant is GRANTED for the reasons set forth in

the Commission’s application.

                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5(a)

and (c) promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality

of interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a)(1) and (3) of the Securities



                                                 2
     Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 3 of 10




Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the

use of any means or instruments of transportation or communication in interstate commerce or

by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud; or

       (b)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 5 of the Securities Act [15 U.S.C.

§ 77e] by, directly or indirectly, in the absence of any applicable exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or

               instruments of transportation, any such security for the purpose of sale or for

               delivery after sale; or



                                                  3
     Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 4 of 10




       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 V.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violation Section 13(d) of the Exchange Act Act [15

U.S.C. §78m(d)] by, directly or indirectly, failing to file statements with the Commissoin

containing the information required by Schedule 13D [17 C.F.R. §240.13d-101], within 10 days

after acquiring directly or indirectly the beneficial ownership of more than five percent of any

equity security of a class of securities which is specified in Exchange Act Rule 13d-1(i) [17

C.F.R. § 240.13d-1(i)]..

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s



                                                  4
     Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 5 of 10




agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 VI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 15(a) of the Exchange Act [15

U.S.C. §78o(a)] by, directly or indirectly, using the mails or any means or instrumentality of

interstate commerce to effect any transactions in, or to induce or attempt to induce the purchase

or sale of, any security (with certain exemptions not applicable here), unless he is associated with

a broker or dealer that is registered in accordance with Section 15(b) of the Exchange Act [15

U.S.C. §78o(b)].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 VII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].




                                                  5
                Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 6 of 10




                                                           VIII.

                   IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

           is liable for disgorgement of $1,642,410.80, representing profits gained as a result of the conduct

          alleged in the Complaint, together with prejudgment interest thereon in the amount of
$729,680.48
         xxxxxxxxxxxx                                        0
          $114,414.27 and a civil penalty in the amount of $________   pursuant to 20(d) of the Securities

           Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)].
                                                              2,372,091.28
           Defendant shall satisfy this obligation by paying $_________ to the Securities and Exchange

           Commission after entry of this Final Judgment.

                   Defendant may transmit payment electronically to the Commission, which will provide

           detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

           from a bank account via Pay.gov through the SEC website at

           http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

           cashier’s check, or United States postal money order payable to the Securities and Exchange

           Commission, which shall be delivered or mailed to

                   Enterprise Services Center
                   Accounts Receivable Branch
                   6500 South MacArthur Boulevard
                   Oklahoma City, OK 73169

            and shall be accompanied by a letter identifying the case title, civil action number, and name of

           this Court; SSID Ltd. as a defendant in this action; and specifying that payment is made pursuant

           to this Final Judgment.

                   Defendant shall simultaneously transmit photocopies of evidence of payment and case

           identifying information to the Commission’s counsel in this action. By making this payment,

           Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

           of the funds shall be returned to Defendant.


                                                             6
     Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 7 of 10




        The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. §1961. The Commission

shall hold the funds, together with any interest and income earned thereon (collectively, the

“Fund”), pending further order of the Court.

        The Commission may propose a plan to distribute the Fund subject to the Court’s

approval. Such a plan may provide that the Fund shall be distributed pursuant to the Fair Fund

provisions of Section 308(a) of the Sarbanes-Oxley Act of 2002. The Court shall retain

jurisdiction over the administration of any distribution of the Fund. If the Commission staff

determines that the Fund will not be distributed, the Commission shall send the funds paid

pursuant to this Final Judgment to the United States Treasury.

        Regardless of whether any such Fair Fund distribution is made, amounts ordered to be

paid as civil penalties pursuant to this Judgment shall be treated as penalties paid to the

government for all purposes, including all tax purposes. To preserve the deterrent effect of the

civil penalty, Defendant shall not, after offset or reduction of any award of compensatory

damages in any Related Investor Action based on Defendant’s payment of disgorgement in this

action, argue that it is entitled to, nor shall it further benefit by, offset or reduction of such

compensatory damages award by the amount of any part of Defendant’s payment of a civil

penalty in this action (“Penalty Offset”). If the court in any Related Investor Action grants such

a Penalty Offset, Defendant shall, within 30 days after entry of a final order granting the Penalty

Offset, notify the Commission’s counsel in this action and pay the amount of the Penalty Offset

to the United States Treasury or to a Fair Fund, as the Commission directs. Such a payment shall



                                                    7
     Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 8 of 10




not be deemed an additional civil penalty and shall not be deemed to change the amount of the

civil penalty imposed in this Judgment. For purposes of this paragraph, a “Related Investor

Action” means a private damages action brought against Defendant by or on behalf of one or

more investors based on substantially the same facts as alleged in the Complaint in this action.

                                               IX.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Final Judgment, HSBC (Hong Kong) shall transfer

the entire balance of the following bank accounts which were frozen pursuant to an Order of this

Court to the Commission:

            Account Owner                                           Acct. Ending in:
            SSID Ltd.                                                        ***2838

       HSBC Hong Kong may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. HSBC Hong Kong also may transfer these funds by

certified check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Final Judgment.




                                                 8
     Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 9 of 10




                                                X.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Final Judgment, Bank of Singapore shall transfer the

entire balance of the following bank accounts which were frozen pursuant to an Order of this

Court to the Commission:

            Account Owner                                           Acct. Ending in:
            SSID Ltd.                                                      ****3876

       Bank of Singapore may transmit payment electronically to the Commission, which will

provide detailed ACH transfer/Fedwire instructions upon request. Payment may also be made

directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Bank of Singapore also may transfer these funds by

certified check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Final Judgment.

                                               XI.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that within 3

days after being served with a copy of this Final Judgment, Overseas Chinese Banking Corp.

shall transfer the entire balance of the following bank accounts which were frozen pursuant to an

Order of this Court to the Commission:


                                                 9
    Case 1:20-cv-00007-LGS-KHP Document 242 Filed 02/23/21 Page 10 of 10




             Account Owner                                           Acct. Starting in:
             SSID Ltd.                                                        ****0301

       Overseas Chinese Banking Corp. may transmit payment electronically to the

Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

Payment may also be made directly from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Overseas Chinese Banking Corp. also may transfer

these funds by certified check, bank cashier’s check, or United States postal money order

payable to the Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of

this Court; and specifying that payment is made pursuant to this Final Judgment.

                                                 XII.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this Court

shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final

Judgment.

                                                XIII.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

        February 23    2021
Dated: ______________, _____

                                               ____________________________________
                                               UNITED STATES DISTRICT JUDGE




                                                  10
